OPINION — AG — QUESTION: MAY A COUNTY OFFICER LAWFULLY ENTER INTO A CONTRACT OF LEASE RENTAL OF BOOKKEEPING OR ACCOUNTING MACHINES PROVIDING FOR PAYMENT OF RENTALS ON A MONTHLY BASIS, WITH THE FURTHER PROVISION THAT WHEN RENTALS ARE PAID IN AN AMOUNT EQUAL TO THE PURCHASE PRICE OF SUCH MACHINE, TITLE THERETO WILL VEST IN THE COUNTY AT THE OPTION OF THE CONTRACTING OFFICER? — MAY NOT BE LAWFULLY ENTERED INTO. CITE: 19 O.S.H. 1, 62 O.S.H. 310.1, ARTICLE X, SECTION 23, 62 O.S.H. 430.1 (FRED HANSEN)